Name: Commission Regulation (EC) No 1101/2001 of 5 June 2001 fixing the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananas
 Type: Regulation
 Subject Matter: tariff policy;  trade;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32001R1101Commission Regulation (EC) No 1101/2001 of 5 June 2001 fixing the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananas Official Journal L 150 , 06/06/2001 P. 0041 - 0041Commission Regulation (EC) No 1101/2001of 5 June 2001fixing the reduction percentages to be applied to applications for an allocation by non-traditional operators under the tariff quotas for imports of bananasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 216/2001(2),Having regard to Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community(3), and in particular Article 29(3) thereof,Whereas:(1) Under Article 29(3) of Regulation (EC) No 896/2001, in the light of the total quantities available under tariff quotas and using the information received from the Member States the Commission is to determine the quantities for which the allocations for non-traditional operators are granted for the second half of 2001.(2) According to the information forwarded by the Member States under Article 29(2), the sum of the allocations applied for is 4214601 tonnes for non-traditional operators A/B and 148043 tonnes for non-traditional operators C.(3) Based on the quantities available under tariff quotas for the second half of 2001 under Article 28(1) of Regulation (EC) No 896/2001, the share of each allocated to non-traditional operators under Article 2 of that Regulation and the volume of applications referred to above, the percentage reduction to be applied to each application for an allocation under tariff quotas A/B and C respectively should be fixed.(4) This Regulation must enter into force without delay, taking into account the deadlines laid down by Regulation (EC) No 896/2001,HAS ADOPTED THIS REGULATION:Article 1For the tariff quotas A/B and C provided for in Article 18 of Regulation (EEC) No 404/93, under Article 29(3) of Regulation (EC) No 896/2001 each application for an allocation submitted by a non-traditional operator for the second half of 2001 shall be subject to the following reduction percentage:>TABLE>Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 31, 2.2.2001, p. 2.(3) OJ L 126, 8.5.2001, p. 6.